DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action filed 22 January 2021 and not repeated herein are overcome and hereby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enoki et al. (US 6,463,776; “Enoki”) in view of Kitahara et al. (US 2005/0003220; “Kitahara”) and Ueno et al. (US 4,143,790; “Ueno”). 
Regarding claim 10, Enoki teaches a bottle-shaped can shaped from a metallic (aluminum alloy) sheet wherein a thermoplastic protective film is applied to the metallic sheet surfaces (col. 1, lines 4-8, col. 7, lines 50-56, col. 12, lines 40-46), which reads on the limitations of a bottle-shaped can formed from a metal sheet in which a thermoplastic resin coating layer is formed on at least a surface to be an inner face of the bottle-shaped can recited in claim 10. The bottle-shaped can comprises a can body 2 (i.e., a can trunk) and a curled portion 11 (i.e., a container mouth) (col. 11, lines 45-56, col. 17, lines 26-50, Fig. 1), which reads on the limitations of the bottle shaped-can comprises a can trunk and a container mouth recited in claim 

    PNG
    media_image1.png
    756
    461
    media_image1.png
    Greyscale

Figure 1 of Enoki illustrating a bottle-shaped can 
The protective film comprises a mixed resin containing a polybutylene terephthalate (PBT) and a polyethylene terephthalate (PET) (PBT:PET= 60:40) on the inner side of the metallic sheet, wherein the thickness of the protective film is 20 microns (col. 12, lines 45-53), which reads on the limitations of the thermoplastic resin coating layer includes a thermoplastic resin film made of a polyester resin recited in claim 10. 
The protective film is made again amorphous at the lubricant removing step, the hot wind may be set to a temperature higher than the melting point of the thermoplastic resin (200 to 300ºC), and a cold wind may be blown after the hot wind to quench the thermoplastic resin, 
Regarding the limitation of “an amorphization treatment to amorphize the thermoplastic resin after forming an annular curled portion on the container mouth and a thread around the container mouth” is a product by process limitation. Although Enoki does not disclose amorphization treatment after curling, it is noted that MPEP 2113 establishes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Therefore, given that Enoki meets the requirements of the claimed article because the article produced by amorphization treatment before forming the annular curled portion and thread around the container mouth would be materially indistinguishable from a bottle-shaped 

Enoki further teaches the protective film is thermally adhered through an adhesive primer layer, a setting type adhesive, or an excellently thermally adhesive thermoplastic resin layer (col. 12, lines 55-66). 
However, Enoki is silent regarding the coating layer being applied to the surface of the metal sheet through an adhesive agent including an epoxy resin containing calcium carbonate. 
Kitahara discloses a shaped composite article comprising a substrate and an adherend, wherein the adherend is adhered onto the substrate through an adhesive composition layer ([0001]). The adhesive composition layer comprises an epoxy resin adhesive and additives which are widely incorporated in adhesives for example a filler such as calcium carbonate ([0058, 0107]). The substrate and the adherend are strongly bonded together even without pre-treatment ([0014-0015]). The adhesive composition layer can be used in various fields, such as food containers, or packaging materials such as packaging films ([0191]). 
Enoki and Kitahara are both directed towards food containers comprising a substrate and coating adhered together by an adhesive. It would have been obvious to one of ordinary skill in the art at the time of the invention to have used an epoxy resin with a calcium carbonate filler for the adhesive primer layer of Enoki as taught by Kitahara motivated by the expectation of a strong bond between the metallic sheet and the protective cover without pre-treatment. 
As such, the adhesive primer layer of Enoki in view of Kitahara comprises an epoxy resin and calcium carbonate, which reads on the limitation of the thermoplastic resin film is applied at 

The limitation of the “bottle-shaped can is for holding sparkling wine containing sulfuric acid and carbonic acid” is intended use. Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
The intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that the bottle-shaped can of Enoki in view of Kitahara comprises a polyester protective coating, an epoxy resin adhesive, and undergoes heat treatment to amorphize the bottle-shaped can as presently claimed, it is clear that the bottle-shaped can of Enoki in view of Kitahara would be capable of performing the intended use, i.e., for holding sparkling wine containing sulfuric acid and carbonic acid recited in claim 10 as required in the above cited portion of the MPEP.

Enoki is silent regarding the protective film at the inner surface of the container mouth having a crystallinity (Cn) and the inner surface of the can trunk having a crystallinity (Cw), wherein the Cn and Cw meet the inequalities of formula (1) and formula (2) recited in claim 10. 
Ueno discloses a coated metal structure that has excellent peel resistance, adaptability to shape processing, and corrosion resistance, wherein the coated metal structure is used for e.g., an aluminum plate) and a layer of thermoplastic polyester resin, wherein the degree of crystallinity of the polyester resin is up to 30% and improved peel resistance, improved adaptability to shape processing, and improved corrosion resistance can be obtained (col. 2, lines 33-51, col. 6, lines 21-54, col. 7, lines 59-67). The degree of crystallinity of the polyester resin layer in the coated metal structure can be adjusted to 0 to 30% by controlling the cooling conditions at the cooling step, such as dipping in a cooling medium such as cooling water (col. 7, lines 28-54, col.8, lines 27-47). The adaptability of the coated metal structure has excellent shape processing and can be conveniently subjected to various shape processing (e.g., deep drawing and ironing) (col. 8, 54-68).
Enoki in view of Kitahara, and Ueno are both directed towards metal coated containers comprising polyester coatings. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the curling portion and body of the bottle-shaped can of Enoki in view of Kitahara by adjusting the crystallinity to 0 to 30% as taught by Ueno motivated by the expectation of having excellent peel resistance, adaptability to shape processing, and corrosion resistance, especially when shaping the curling portion of the bottle-shaped can. 
Although there are no disclosures on the crystallinity of the curling portion and body portion as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. As established by MPEP 2144.05 II A/B, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; 
Therefore, one of ordinary skill in the art would have reasonably varied the degree of crystallinity of the curling portion (i.e., mouth) and body of the bottle-shaped can, including over the crystallinity presently claimed to arrive at the inequalities of formula (1) and formula (2) recited in claim 10, in order to have excellent shape processing of the curling portion of the bottle-shaped can. It is noted that one of ordinary skill in the art would reasonably adjust the curling portion to have less crystallinity than the body portion of the bottle-shaped can, given that the curling portion under goes more shaping (e.g., curling, beading, and threading).

Response to Arguments and Declaration under 37 CFR 1.132
Claim Rejections under 35 U.S.C. 103(a) over Enoki et al. (US 6,463,776) in view of Kitahara et al. (US 2005/0003220) and Ueno et al. (US 4,143,790).
The Declaration under 37 CFR 1.132 by Shinitirou Kanamori filed 22 July 2021 has been considered, but is insufficient to overcome the rejection of claim 10 based upon the rejection under 35 USC 103 as set forth in the last Office action.
Regarding argument (1), on pages 2-4 of the remarks, Applicant asserts that the Declaration by Shinitirou Kanamori provides data that demonstrates superior/unexpected results over the prior art of record. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). The data provided by the Declaration broadly states “a thermoplastic resin coating layer,” but does not provide any further detail of the specific thermoplastic resin coating composition, does not appear to test multiple different thermoplastic compositions (such as made from polyester resin, polypropylene resin, or a blend thereof), and does not clarify if the “thermoplastic resin coating layer” is representative of the claim 10 thermoplastic resin coating layer (made from polyester resin, polypropylene resin, or a blend thereof). One of ordinary skill in the art would not be able to determine from the limited examples if all thermoplastic resin coating layers within the scope of claim 10 (such as made from polyester resin, polypropylene resin, or a blend thereof) would necessarily exhibit the asserted superior corrosion resistance. The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). See MPEP 716.02(d) I.
Furthermore, the data provided by the Declaration does not clearly indicate if the inventive can samples also include an adhesive agent comprising epoxy resin and calcium carbonate as required by claim 10. Moreover, the data provided by the Declaration does not clearly indicate if the inventive can samples exhibit the claim 10 crystallinity (Cn) inequality and Cn/Cw ratio. One of ordinary skill in the art would not be able to readily ascertain if the inventive can samples in the Declaration are fully representative of the bottle-shaped can of claim 10. Therefore, the data provided by the Declaration is not commensurate in scope with claim 10.
Additionally, the data provided by the Declaration shows “untreated” (e.g., no amorphization) and “re-amorphized” cans. It is not clear if the inventive results are for a can that has been amorphized once (“amorphized”) or twice (“re-amorphized”); it is further unclear if the comparative results are for an untreated can that has not been amorphized or has been only amorphized once. Applicant’s specification discloses in paragraphs [0059-0066] that the can mouth is only amorphized once, and the claim only requires that the mouth of the bottle-shaped can is amorphized once. Additionally, if “untreated” is to be defined as “no amorphization,” the data provided is not relevant to the basis of the rejection, because the basis of the rejection relies on amorphization, wherein the bottle can is amorphized similar to being amorphized as disclosed and claimed by Applicant (i.e., heated between 265℃ to 300℃ and immediately cooled). An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). See MPEP 716.02(e).
For example, Enoki teaches the protective film is made again amorphous (“amorphized”) at the lubricant removing step, the hot wind may be set to a temperature higher than the melting point of the thermoplastic resin (200 to 300ºC), and a cold wind may be blown after the hot wind 
Ueno teaches that controlling the crystallinity of the coating (i.e., amorphization) in a range of 0 to 30% allows for adhesion (peel resistant) of the coating and the corrosion resistance of the metal substrate can be maintained at high levels (col. 6, lines 21-55). 
Therefore, one of ordinary skill in the art would understand that controlling the crystallinity of the coating changes the corrosion resistance of the metal substrate. The asserted unexpected result is not considered to be unexpected in view of Enoki and Ueno. The data provided by Applicant to demonstrate the asserted unexpected results does not clearly demonstrate a nexus between the claims and the data to overcome the prima facie case of obviousness. 
Moreover, there is no clear indication as to how the bottle can of Enoki in view of Kitahara and Ueno being amorphized does not result in the same result corrosion resistant properties. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. The basis of the rejection is not overcome and the prima facie case of obviousness over Enoki in view of Kitahara and Ueno is maintained. As such, Applicant’s argument is not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782 


/Eli D. Strah/Primary Examiner, Art Unit 1782